Case 6:19-cv-00055-NKM-RSB Document 70 Filed 10/23/20 Page 1 of 18 Pageid#: 836




                                       IN THE U.S. DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF VIRGINIA
                                          LYNCHBURG DIVISION

  RUTH ANN PLAINTIFF, as Guardian of                  )
  JONATHAN JAMES BREWSTER WARNER                      )
                                                      )
           Plaintiff                                  )
  v.                                                  ) Case No. 6:19CV00055
                                                      )
  CENTRA HEALTH, INC., et al.                         )
                                                      )
           Defendants                                 )

      DEFENDANT CENTRA HEALTH, INC.’S MEMORANDUM IN SUPPORT OF
    MOTION TO CONFIRM THE CONTINUED APPLICABILTY OF THE PEC GROUP
                PRIVILEGE UNDER VIRGINIA CODE § 8.01-581.17

           Defendant Centra Health, Inc. (“Centra”), by counsel, files this Memorandum in Support

  of its Motion to Confirm the Continued Applicability of the PEC Group privilege under Virginia

  Code § 8.01-581.17. As set forth below, Centra has established its statutory privilege under

  Virginia Code § 8.01-581.17, preventing the disclosure or discovery of the proceedings, minutes,

  records and reports of the PEC Group, together with all communications, both oral and written,

  originating in or provided to the PEC Group.

                                            INTRODUCTION

           Centra has shown that “the PEC Group is a protected group under [Virginia Code] §§ 8.01-

  581.16 and 17” and therefore “the documents prepared in the design and organization of the PEC

  are protected under Virginia Code § 8.01-581.17.” Order (Doc. 62) at p. 1, 3.

           The Affidavits of Ted Stryker (“Stryker”) and Gina Meadows (“Meadows”), along with

  the exhibits and deposition testimony of Stryker, Meadows and Tim Paul (“Paul”) all confirm that

  the PEC Group is a committee, group or other entity under Virginia Code § 8.01-581.16, and

  therefore its “proceedings, minutes, records and reports, … together with all communications, both



  {2772300-1, 106642-00064-01}                    1
Case 6:19-cv-00055-NKM-RSB Document 70 Filed 10/23/20 Page 2 of 18 Pageid#: 837




  oral and written, originating in or provided to [the PEC Group] are privileged communications

  which may not be disclosed or obtained by legal discovery proceedings” under Virginia Code §

  8.01-581.17. See generally Dep. Tr. of Theodore Donald Stryker (Oct. 7, 2020) attached hereto

  as Exhibit A (“Stryker Dep.”); Dep. Tr. of Gina Meadows (Oct. 7, 2020) attached hereto as

  Exhibit B (“Stryker Dep.”); Dep. Tr. of Timothy Paul (Oct. 8, 2020) attached hereto as Exhibit

  C (“Paul Dep.”); Affidavit of Ted Stryker attached hereto as Exhibit D (“Stryker Aff.”); Affidavit

  of Gina Meadows attached hereto as Exhibit E (“Meadows Aff.”).

                                     PROCEDURAL HISTORY

           During the predecessor state court action (CL18-220), Centra asserted its statutory

  privilege under Virginia Code § 8.01-581.17, and demonstrated its applicability to the PEC Group.

  Specifically, Centra explained to Plaintiff and the Court that the PEC Group clearly qualifies as a

  committee, group or other entity as specified in Virginia Code § 8.01-581.16, and therefore its

  proceedings, minutes, records and reports, together with all communications, both oral and written,

  originating in or provided to the PEC Group are privileged and cannot be disclosed or discovered

  under Virginia Code § 8.01-581.17. This issue should not have been controversial, given Centra’s

  clear reliance on applicable and well-established Virginia statutory law.

           Nonetheless, Plaintiff initially attempted to challenge Centra’s statutory privilege under

  Virginia Code § 8.01-581.17 in the state court action. After the parties briefed the issue and held

  a hearing before Judge Yeatts, Plaintiff undoubtedly saw the writing on the wall and, rathing than

  pursuing the matter further and waiting for a ruling from Judge Yeatts, Plaintiff voluntarily

  withdrew its privilege challenge in the state court action (CL18-220). By Order dated October 29,

  2018, Judge Yeatts confirmed Plaintiff’s withdraw of his challenge, and ruled that Centra’s

  privilege under Virginia Code § 8.01-581.17, which “include proceedings, minutes, records,



  {2772300-1, 106642-00064-01}                     2
Case 6:19-cv-00055-NKM-RSB Document 70 Filed 10/23/20 Page 3 of 18 Pageid#: 838




  reports, analyses, findings, conclusions, recommendations and deliberative processes” of the PEC

  Group, “and oral and written communications originating in or provided to the PEC Group, will

  be honored by the parties until such time in the future that the Court may rule upon the issue.” See

  (Dkt. 52-2) (J. Yeatts’ Oct. 29, 2018 Order). At the joint request of the parties, this Court has

  incorporated Judge Yeatts’ October 29, 2018 Order into this action. (Dkt. 56).

           On April 23, 2019, Plaintiff voluntarily nonsuited the predecessor state court action (CL18-

  220). On August 15, 2019, more than two years after this saga began, Plaintiff filed this federal

  action purporting to repackage her state court medical malpractice action as a constitutional

  violation resulting from an unidentified and non-existent policy or custom of Centra. Centra has

  moved to dismiss all of Plaintiff’s claims against Centra other than Plaintiff’s claim for medical

  malpractice. Centra’s motion to dismiss has been heard and the parties are awaiting the ruling

  from Judge Moon.

           Almost two years have passed since Plaintiff withdrew his challenge to Centra’s statutory

  privilege under Virginia Code § 8.01-581.17. Judge Yeatts confirmed Plaintiff’s withdraw of his

  challenge and ruled that Centra’s privilege under Virginia Code § 8.01-581.17, which “include

  proceedings, minutes, records, reports, analyses, findings, conclusions, recommendations and

  deliberative processes” of the PEC Group, “and oral and written communications originating in or

  provided to the PEC Group, will be honored by the parties until such time in the future that the

  Court may rule upon the issue.” And that Order has been incorporated in this action. (Dkt. 56).

           At all relevant times during the predecessor state court action (CL18-220) and this action,

  Centra asserted its statutory privilege under Virginia Code § 8.01-581.17, preventing the disclosure

  or discovery of the proceedings, minutes, records and reports of the PEC Group, together with all

  communications, both oral and written, originating in or provided to the PEC Group. Plaintiff now



  {2772300-1, 106642-00064-01}                      3
Case 6:19-cv-00055-NKM-RSB Document 70 Filed 10/23/20 Page 4 of 18 Pageid#: 839




  seeks to reverse course, hoping for a different outcome on the privilege determination than he

  expected following first, in-person hearing on the issue before Judge Yeatts.

                                                FACTS

           Centra with approval from its senior management and in partnership and collaboration with

  Horizon Behavioral Health (“Horizon”) and the Lynchburg Police Department’s Lynchburg-

  Central Virginia Crisis Intervention Team (“CIT”) formed a group to design, develop and operate

  a new psychiatric emergency center to fulfill an unmet community need and provide improved

  mental health services. Styker Aff. ¶¶ 4, 6; Meadows Aff. ¶¶ 2, 4-6. The PEC Group consisted of

  several teams, including clinical program, design, patient flow, security and financial, all of which

  reported to Ted Stryker as group leader. Stryker Aff. ¶ 6.

           Plaintiff’s deposed Ted Stryker, who until 2019 served as Centra’s President of Mental

  Health, Senior Care, and Rehabilitation Services. Stryker Dep. at 10:1-3, 16:2-8. Mr. Stryker

  explained that early in the PEC creation process, Centra formed an internal group—prior to

  entering into any agreement with the CIT Advisory Committee—to develop the PEC at Centra.

  Id. at 40:7-20. Mr. Stryker explained that the idea of a PEC was submitted to Centra leadership as

  part of a management plan. Id. at 40:22-41:7. Senior leadership at Centra approved the plan,

  thereby allowing a Centra PEC group to expend resources toward creating and developing the

  PEC. Id. at 41:4-7. The PEC group at Centra worked with the Central Virginia CIT program to

  get feedback and input into policies and procedures for the PEC. Id. at 45:1-12. However, “the

  responsibility for developing, designing, running and operating the PEC was solely the

  responsibility of Centra.” Id. at 45:17-20. The internal Centra PEC group was comprised of safety

  and security professionals, mental health providers, emergency department representatives, and




  {2772300-1, 106642-00064-01}                     4
Case 6:19-cv-00055-NKM-RSB Document 70 Filed 10/23/20 Page 5 of 18 Pageid#: 840




  Centra leadership. Id. at 66:19-23. Mr. Stryker confirmed that he organized this group to design,

  develop and operate the PEC. Id. at 78:12-15.

           Plaintiff also deposed Centra’s former Director of Adult Mental Health Services at Centra,

  Gina Meadows. Ms. Meadows served in that capacity from Fall of 2014 to April of 2016 and

  during that time, played a major role in the design and development of the PEC. Meadows Dep. at

  11:22-12:3. Like Mr. Stryker, Ms. Meadows explained that the genesis of the PEC arose from

  discussions amongst Centra Health leadership that recognized a need for emergency psychiatric

  treatment in Lynchburg. Id. at 20:24-21:11. Once Centra mental health leaders secured funding,

  the PEC group moved forward with design and construction of the PEC. Id. at 23:11-24:8.

           The Centra Executive Team approved the PEC project in 2014. Id. at 23:24-24:2. After

  the project’s approval, Ms. Meadows took on the position of Adult Mental Health Coordinator.

  Id. at 24:3-8. Ms. Meadows explained that as she began hiring and developing PEC staff within

  Centra, she continued to work with external groups like Horizon and CIT. Id. at 27:2-20. Ms.

  Meadows confirmed that within Centra, she regularly met with the PEC committee organized and

  led by Ted Stryker. Id. at 52:9-15. While some aspects of the project were discussed publicly

  with partners like Horizon and the LPD, certain PEC meetings were confidential. Id. at 63:6-8.

  During these meetings, PEC organizers expressed different views regarding the organization of

  the PEC. Id. at 63:9-11. This process allowed the PEC group to benefit from the breadth of clinical

  experience on the PEC committee to improve professional services. Id. at 63:9-19. Ms. Meadows

  explained that a primary purpose of the PEC group was to shorten patient stays. Id. at 64:14 -65:1.

  Further, the PEC committee at Centra regularly discussed the quality of care provided at the PEC.

  Id. at 67:1-7




  {2772300-1, 106642-00064-01}                     5
Case 6:19-cv-00055-NKM-RSB Document 70 Filed 10/23/20 Page 6 of 18 Pageid#: 841




           Finally, Plaintiffs took the deposition of Tim Paul, the CIT coordinator for the Lynchburg

  Police department who served a key role in forming the Central Virginia CIT program. Paul Dep.

  at 6:9-12. Mr. Paul served in this role until June of 2015, when he retired, after which he had no

  involvement with the PEC. Id. at 41:11-17. During his deposition, Tim Paul confirmed that : (1)

  Centra had its own independent team tasked with designing, organizing, and operating the PEC

  and (2) that in his role as leader of the Central Virginia CIT group, he served as an advisorto the

  internal Centra PEC group. Id. at 28:14-29:16; 46:1-5; 29:2-13, 30:1-14. Mr. Paul confirmed that

  the CIT Advisory Council that he formed and led consisted of a broad group of members from the

  Lynchburg Police Department, Horizon Behavioral Health, Centra, Wounded Warriors, the

  Courts, First Responders, and others. Id. at 14:15-19; 41:11-42:3. The Central Virginia CIT

  Advisory Board began meeting in late 2012 or early 2013. Id. at 15:19-25. The Central Virginia

  CIT Advisory Board formed a subcommittee to begin working on an assessment center for Central

  Virginia. Id. at 17:1-17. Mr. Paul explained that once discussions of the PEC turned from

  theoretical to reality, Centra took the lead on planning and determining “how they were going to

  operate that facility.” Id. at 28:14-29:16; 46:1-5. At that point, Mr. Paul ceased direct input in

  many of the planning aspects of the PEC: “it was a facility and the property of Centra Health.” Id.

  at 28:18-22. Mr. Paul agreed that he had no knowledge of how Centra handled the PEC design

  and operation internally. Id. at 46:11-15. He further agreed that Ted Styrker clearly “has a better

  understanding of Centra’s internal design, development, and operation of the PEC.” Id. at 55:13-

  19. Mr. Paul continued to consult with the Centra team about how the PEC would operate, (id. at

  29:2-13), and was invited to and did tour the PEC as a consultant in his capacity as CIT coordinator.

  Id. at 30:1-14.




  {2772300-1, 106642-00064-01}                     6
Case 6:19-cv-00055-NKM-RSB Document 70 Filed 10/23/20 Page 7 of 18 Pageid#: 842




           The PEC Group and its teams functioned primarily to review, evaluate and make

  recommendations on (a) the duration of patient stays, (b) furnishing of professional services and

  their medical and psychological necessity, (c) promoting the most efficient use and monitoring the

  quality of care, (d) the adequacy and quality of professional services, and (e) patient safety in

  connection with the design, development and operation of the PEC. Stryker Aff. at ¶¶ 7-8;

  Meadows Aff. at ¶¶ 5-6.

           The PEC Group was referred to as the “PEC group” and the “PEC committee.” PEC Group

  meetings were held on a regular basis from mid-2012 through early 2016. Stryker Aff. at ¶ 10;

  Meadows at ¶¶ 2-3. The PEC Group recorded and circulated minutes or notes for many of its

  meetings identifying the attendees, summarizing the proceedings, and providing recaps of

  discussions and lists of action items to be completed. Stryker Aff. at ¶¶ 7-8; Meadows Aff. at ¶ 8.

  In addition to proceedings, minutes and records, the PEC Group also generated reports including

  a PEC Operations Plan and a PEC Strategic Plan, as well as presentations and other submissions

  to Centra management. Stryker Aff. at ¶¶ 7-8; Meadows Aff. at ¶ 8.

           Through the efforts of the PEC Group, the PEC was established as an extension of the LGH

  Emergency Department (“ED”) to care for patients experiencing mental health issues in a new

  therapeutic, secure and private facility thereby (a) addressing length of patient stays through

  increased capacity, (b) improving access to psychiatric emergency services, (c) providing more

  efficient patient care, (d) fulfilling an unmet community need and enhancing the quality of

  professional services through the public/private partnership and collaboration with Horizon and

  CIT, and (e) providing a therapeutic, secure and private environment for mental health patients.

  Stryker Aff. at ¶ 8; Meadows Aff. at ¶ 6.




  {2772300-1, 106642-00064-01}                    7
Case 6:19-cv-00055-NKM-RSB Document 70 Filed 10/23/20 Page 8 of 18 Pageid#: 843




           Through the efforts of the PEC Group, the PEC was designed and developed and

  commenced operations. Centra announced the opening of the PEC at a ceremony with Horizon

  and CIT on September 24, 2015, and began caring for patients at the PEC in early November 2015.

  Stryker Aff. at ¶ 13; Meadows Aff. at ¶ 9. After the PEC opened, the PEC Group continued to

  hold regular meetings through early 2016. Stryker Aff. at ¶ 13; Meadows Aff. at ¶ 9.

                                         LEGAL ANALYSIS

           Virginia Code § 8.01-581.17 entitled “Privileged communications of certain committees

  and entities” provides in pertinent part: “The proceedings, minutes, records, and reports of any

  … committee, board, group, commission, or other entity as specified in § 8.01-581.16 …

  together with all communications, both oral and written, originating in or provided to such

  committees or entities, are privileged communications which may not be disclosed or

  obtained by legal discovery proceedings unless a circuit court, after a hearing and for good cause

  arising from extraordinary circumstances being shown, orders the disclosure of such proceedings,

  minutes, records, reports, or communications.” Va. Code § 8.01-581.17(B) (emphasis added).

           A committee, group or other entity qualifies under Virginia Code § 8.01-581.16 if it

  “functions primarily to review, evaluate, or make recommendations on (i) the duration of patient

  stays in health care facilities; (ii) the professional services furnished with respect to the medical,

  dental, psychological, podiatric, chiropractic, veterinary, or optometric necessity for such services;

  (iii) the purpose of promoting the most efficient use or monitoring the quality of care of available

  health care facilities and services, or of emergency medical services agencies and services; (iv) the

  adequacy or quality of professional services; (v) the competency and qualifications for

  professional staff privileges; (vi) the reasonableness or appropriateness of charges made by or on

  behalf of health care facilities; (vii) patient safety, including entering into contracts with patient



  {2772300-1, 106642-00064-01}                      8
Case 6:19-cv-00055-NKM-RSB Document 70 Filed 10/23/20 Page 9 of 18 Pageid#: 844




  safety organizations, provided that such committee, board, group, commission, or other entity has

  been … established and duly constituted by one or more public or licensed private hospitals.”

           The PEC Group plainly qualifies as a committee, group or other entity as specified in

  Virginia Code § 8.01-581.16, and therefore its proceedings, minutes, records and reports, together

  with all communications, both oral and written, originating in or provided to the PEC Group are

  privileged and cannot be disclosed or discovered under Virginia Code § 8.01-581.17.

           The Virginia General Assembly’s directive is clear: because the PEC Group “functions

  primarily to review, evaluate, or make recommendations on” one or more of the identified topics

  and was “established and duly constituted by” Centra, its “proceedings, minutes, records and

  reports, … together with all communications, both oral and written, originating in or provided to

  [the PEC Group] are privileged communications which may not be disclosed or obtained by legal

  discovery proceedings.” Va. Code § 8.01-581.17. The Virginia General Assembly, therefore,

  mandates that the PEC Group’s “proceedings, minutes, records, reports, analysis, findings,

  conclusions, recommendations, and deliberative process … are privileged in their entirety, and are

  not discoverable.” Va. Code § 8.01-581.17.

           As the Affidavits, exhibits and depositions confirm, the PEC Group: (1) functioned

  primarily to review, evaluate and made recommendations on the statutorily identified topics; and

  (2) was established and duly constituted by Centra. While a group need only function primarily

  (50.01%) to qualify, the PEC Group functioned entirely for this purpose. Reviewing, evaluating

  and making recommendations on these topics was not just a primary function, it was the PEC

  Group’s raison d’être.

           The PEC Group’s PowerPoint presented to the Centra Senior Executive Committee that

  was used to secure approval, authorization and funding on July 1, 2014, specifically addresses,



  {2772300-1, 106642-00064-01}                    9
Case 6:19-cv-00055-NKM-RSB Document 70 Filed 10/23/20 Page 10 of 18 Pageid#: 845




  reviews, evaluates and make recommendations on: (1) the duration of patient stays, (2) furnishing

  of professional services and their medical and psychological necessity, (3) promoting the most

  efficient use and monitoring the quality of care, (4) the adequacy and quality of professional

  services, and (5) patient safety in connection with the design, development and operation of the

  PEC. Stryker Aff. at Ex. 13.

           The evidence also clearly shows that the PEC Group was established and duly constituted

  by Centra. Stryker Dep. at 40:22-41:7; Meadows Dep. at 23:24-24:2; Stryker Aff. at ¶¶ 5-6;

  Meadows Aff. at ¶ 4. Centra Senior Management specifically approved and authorized the PEC

  Group. Stryker Dep. at 40:22-41:7; Meadows Dep. at 23:24-24:2; Stryker Aff. at ¶¶ 5-6; Meadows

  Aff. at ¶ 4. As Stryker’s testimony and exhibits confirm, Stryker, in his capacity as the PEC Group

  leader, secured approval and authorization from Centra Senior Management at every step from

  conception to closure. See, e.g., Stryker Aff. at ¶¶ 5-6, Exs. 14, 23; Stryker Dep. at 44:4-10, 47:2-

  8, 68:8-14, 79:1-8. Centra Senior Management approved and authorized the formation of the PEC

  Group and its design, development and operation of a new psychiatric emergency center to fulfill

  an unmet community need and provide improved mental health services. Id. On multiple

  occasions over several years, Centra Senior Management specifically approved and authorized the

  PEC Group and its operations and activities, including its creation, its collaboration with Horizon

  and the CIT, and its proposed PEC facility. Stryker Aff. at Exs. 14, 23. Centra Senior Management

  also put its money where its mouth is by not only approving and authorizing, but also funding the

  PEC Group and its design, development and operation of the PEC. Id.

           As the Supreme Court of Virginia and this Court have both recognized, “[t]he obvious

  legislative intent” of § 8.01–581.17 is “to promote open and frank discussion” to further “the

  overall goal of improvement of the health care system.” (Dkt. 62 at 2) (Order quoting HCA Health



  {2772300-1, 106642-00064-01}                     10
Case 6:19-cv-00055-NKM-RSB Document 70 Filed 10/23/20 Page 11 of 18 Pageid#: 846




  Services of Virginia, Inc. v. Levin, 260 Va. 215, 220, 530 S.E.2d 417, 420 (2000) and citing

  Fleming v. Mountain States Health All., 2012 WL 1909343, at *3 (W.D. Va. 2012)). Protecting

  “all communications, both oral and written, originating in or provided to” the PEC Group and its

  “proceedings, minutes, records, reports, analysis, findings, conclusions, recommendations, and

  deliberative process” indisputably furthers this laudable purpose. Va. Code § 8.01-581.17. These

  communications and “documents fulfill the statute’s requirements.” (Dkt. 62 at 2). Thus, they

  “are privileged in their entirety, and are not discoverable.” Va. Code § 8.01-581.17.

           From mid-2012 through early 2016, the PEC Group and its members and teams regularly

  met, communicated and engaged in “open and frank discussion” to design, develop and operate a

  better PEC and thereby further the “goal of improvement of the health care system.” (Dkt. 62 at

  2). As Meadows’ testimony confirms, the PEC Group and its members and teams regularly

  engaged in open debate, discussion and deliberation while reviewing, evaluating and making

  recommendations on the statutorily identified topics and the freedom to express and explore

  differing ideas and viewpoints is critical to designing, developing and operating a better PEC and

  improving the health care system. Meadows Aff. at ¶¶ 5-6; Meadows Dep. at 63:6-67:2.

           This conclusion is indisputable and plainly aligns with the intent of the General Assembly

  as expressed in Va. Code § 8.01-581.17. The undisputed evidence confirms that the PEC Group:

  (1) functioned primarily (and, in fact, entirely) to review, evaluate and made recommendations on

  the statutorily identified topics; (2) was established and duly constituted by Centra; and (3)

  regularly engaged in open debate, discussion and deliberation to design, develop and operate a

  better PEC and thereby improve the health care system. Plaintiff has no evidence to the contrary.

           Unable to offer any evidence or legal authorities to challenge Centra’s statutory privilege

  under Virginia Code § 8.01-581.17, Plaintiff instead resorts to mischaracterizing the plain



  {2772300-1, 106642-00064-01}                     11
Case 6:19-cv-00055-NKM-RSB Document 70 Filed 10/23/20 Page 12 of 18 Pageid#: 847




  language of the statute. During hearings and in its filings, Plaintiff refers to Virginia Code § 8.01-

  581.17 as the peer review privilege to suggest that “peer review” is its sole application. Plaintiff

  is wrong and his argument contradicts the plain language of the statute. Although a peer review

  committee is but one example of a qualifying group, committee or other entity under Virginia Code

  § 8.01-581.16, the statute is not narrowly drafted or limited to peer review committies. In fact, it

  captures “any … committee, board, group, commission or other entity as specified in § 8.01-

  581.16” Va. Code § 8.01-581.17(B). While a peer review committee is one such committee, there

  are many others, including in this case, the PEC Group. Va. Code § 8.01-581.17(B) (identifying

  a “peer review committee” as one of many examples of a qualifying group, committee or other

  entity and mandating that the communications of and to “any … committee, board, group,

  commission or other entity as specified in § 8.01-581.16” are privileged). Plaintiff’s efforts to

  rewrite the statute to limit the privilege to peer review committees is not only unavailing, it directly

  contravenes the General Assembly’s plainly expressed intent to capture “any … committee, board,

  group, commission or other entity.” Id.

           In an attempt to further distract from his lack of evidence or legal authorities, Plaintiff

  claims that Centra’s assertion of its statutory privilege under Virginia Code § 8.01-581.17 is

  unprecedented and resorts to an specious parade of horribles arguments. See (Dkt. 54 at 3-4)

  (erroneously claiming that “Centra asserts that basically everything having to do with the PEC is

  privileged,” and that Centra’s privilege “is avant garde” and “has not been recognized by any other

  court” and “would threaten to create a sort of privilege black hole”). Plaintiff’s claims concerning

  Centra’s statutory privilege are untrue and his parade of horribles is specious and unavailing.

           Centra’s privilege is a well-recognized and established matter of Virginia statutory law

  under Virginia Code § 8.01-581.17. The General Assembly enacted this privilege, its intent,



  {2772300-1, 106642-00064-01}                      12
Case 6:19-cv-00055-NKM-RSB Document 70 Filed 10/23/20 Page 13 of 18 Pageid#: 848




  purpose and language is clear, and Courts have not and should not hesitate to enforce it pursuant

  to its terms. Indeed, the Supreme Court of Virginia has explained the importance of protecting

  documents and communications originating in or provided to hospital groups or committees under

  Virginia Code § 8.01-581.16, such as those at issue here. See HCA Health Services of Virginia,

  Inc. v. Levin, 260 Va. 215,220, 530 S.E.2d 417 (2000) (“The obvious legislative intent is to

  promote open and frank discussion during the peer review process among health care providers in

  furtherance of the overall goal of improvement of the health care system.”).

           Centra’s privilege under Virginia Code § 8.01-581.17 has a long history of being applied

  in a variety of contexts. See Head v. Inova Health Care Servs., 55 Va. Cir. 43 (Fairfax 2001)

  (following the “numerous Circuit Court decisions that have read § 8.01-581.17 broadly”); Mejia-

  Arevalo v. Inova Health Care Servs., 77 Va. Cir. 43 (Fairfax 2008) (finding documents were

  privileged from disclosure because they were the end result of the self-examination that the

  legislature intended to promote through Virginia Code § 8.01- 581.17); Mangano v. Kavanaugh,

  30 Va. Cir. 66 (Loudoun 1993) (“This Court believes … that such policy manuals are encompassed

  by the privilege under § 8.01-581.17. Such manuals, while they may be the end-product of

  confidential proceedings, are still communications originating from a committee whose function

  it is to review, evaluate, or make recommendations on health care facilities and services.”);

  Riordan v. Fairfax Hosp. Sys., Inc., 28 Va. Cir. 560 (Fairfax 1988) (Virginia Code § 8.01-581.17

  applies to hospital manuals); Francis v. McEntee, 10 Va. Cir. 126 (Henrico 1987) (“Health care

  providers should be encouraged to adopt policy and procedures which will provide the public with

  the highest degree of care recognized by the medical and scientific communities at any given

  time.”).




  {2772300-1, 106642-00064-01}                    13
Case 6:19-cv-00055-NKM-RSB Document 70 Filed 10/23/20 Page 14 of 18 Pageid#: 849




           Even those courts that take a narrower view of the privilege under Virginia Code § 8.01-

  581.17 and decline to apply it to policies and procedures published at the conclusion of a

  deliberative process, have nonetheless applied the privilege to all documents, communications and

  dialogue during the deliberative process. Under all of these authorities, “the proceedings, minutes,

  records, and reports of” the PEC Group “together with all communications, both oral and written,

  originating in or provided to [the PEC Group], are privileged communications which may not be

  disclosed or obtained by legal discovery proceedings.” Code § 8.01-581.17(B). Simply stated, all

  documents and communications of or to the PEC Group plainly fall within the statutory privilege.

  In contrast to end result policies, procedures and protocols, discovery of these documents or

  communications of or to the PEC Group would “threaten open discussion and debate” within such

  hospital groups or committees and undermine the General Assembly’s intent. See Fleming, 2012

  WL 1909343, at *3 (finding “that the Virginia General Assembly, in enacting this quality

  assurance privilege, intended to promote open and frank discussion during the peer review process

  among health care providers with the ultimate goal of improving the quality of health care”). Thus,

  the privilege plainly applies to the PEC Group and all proceedings, minutes, records and reports

  of the PEC Group, together with all communications, both oral and written, originating in or

  provided to the PEC Group.

           By his own admission, Plaintiff does not seek the end result (published policies and

  procedures governing the PEC), but rather that which is most fundamentally privileged: the

  communications, analysis, findings, conclusions, recommendations, and deliberative process of

  the PEC Group that designed, developed and operated the PEC.                These documents and

  communications “are privileged in their entirety, and are not discoverable.” Va. Code § 8.01-

  581.17(B).



  {2772300-1, 106642-00064-01}                    14
Case 6:19-cv-00055-NKM-RSB Document 70 Filed 10/23/20 Page 15 of 18 Pageid#: 850




           The exhibits to the Stryker and Meadows Affidavits further confirm and solidify the

  existence and legitimacy of Centra’s statutory privilege under Virginia Code § 8.01-581.17. These

  contemporaneous records show what actually happened.               They confirm the PEC Group’s

  formation, existence and operations, its regular meetings and activities, its membership, and the

  purposes for which it was formed, existed and operated from mid-2012 through early 2016. All

  of this occurred and was in place long before Plaintiff attempted to steal a pistol, stole and fired a

  taser, and violently attacked and endangered everyone at the PEC on January 11, 2016.

           These exhibits together with the Affidavits and deposition testimony confirm that Centra’s

  statutory privilege under Virginia Code § 8.01-581.17, is real and supported by substantial

  documentation dating back years before Plaintiff’s incident at the PEC on January 11, 2016.

  Plaintiff’s efforts to attack Centra’s PEC Group privilege is nothing more than a facial attack on

  the plainly expressed statutory policy and intent of the General Assembly. While such an attack

  may be appropriately directed to the General Assembly and future legislation, it is not

  appropriately directed to a court charged with enforcing the statutory policy and intent of the

  General Assembly set forth in Virginia Code 8.01-581.16 -.17.

           In short, the testimony and exhibits before this Court refute any false suggestion by Plaintiff

  that this privilege was created after-the-fact. The PEC Group had been formed and was existing

  and operating all along, in line with the General Assembly’s statutory purpose. This evidence

  confirms the qualification of the PEC Group under Virginia Code § 8.01-581.16 and the existence

  of the privilege under Virginia Code § 8.01-581.17.

     PLAINTIFF SEEKS TO UNDERMINE THE POLICY UNDERLYING § 8.01-581.17.

           Concerns regarding Plaintiff’s attempt to circumvent Virginia Code § 8.01-581.17 are

  amplified as the materials sought—communications and records made by the PEC Group in



  {2772300-1, 106642-00064-01}                       15
Case 6:19-cv-00055-NKM-RSB Document 70 Filed 10/23/20 Page 16 of 18 Pageid#: 851




  organizing, developing, designing, and enacting the PEC — align squarely with what the General

  Assembly deemed critical to promote open and frank discussion by those making decisions about

  the provision of healthcare. With this concern in mind, Virginia courts confronted with similar

  issues have repeatedly upheld the intent of statute: to promote open and frank discussions amongst

  those tasked with making important decisions regarding the case and treatment of patients in

  Virginia.

            “In enacting§ 8.01-581.17, Virginia Assembly recognized that in order to achieve this goal

  [of providing the public with the highest degree of medical care] there must be open and frank

  discussions ‘where criticisms are actually encouraged and mistakes or deficiencies aggressively

  exposed’ . . Thus, it is this the Court’s opinion that the intent of the legislators in enacting § 8.01–

  581.17 was to afford the utmost protection to such communications and thus make them privileged

  from the discovery process.” Mangano v. Kavanaugh, 30 Va. Cir. 66, 1993 WL 945920, *2

  (Loudon Co. 1993) (upholding defendant’s assertion of § 8.01-581.17). “By the enactment of this

  code section, the Virginia General Assembly has clearly made a public policy decision that it is in

  the best interest of the public to foster unrestrained dialogue among board, staffs and committees

  of health care providers. Health care providers should be encouraged to adopt policies and

  procedures which will provide the public with the highest degree of care recognized by the medical

  and scientific communities at any given time. . . In the Court's opinion, however, the provisions of

  8.01-518.17 should not be read so narrowly as to undermine the purposes of the statute. Francis

  v. McEntee, 10 Va. Cir. 126, 1987 WL 488805,*2 (Henrico Co. 1987); see also Colston v. Johnston

  Mem’l Hosp., 49 Va. Cir. 540, 1998 WL 34169941 at *1 (Washington Co.). 1998) “[T]o restrict

  the privilege, as [defendant] urges and as the trial court ruled, ignores the underlying purpose of

  the statute. The obvious legislative intent is to promote open and frank discussion during the peer



  {2772300-1, 106642-00064-01}                      16
Case 6:19-cv-00055-NKM-RSB Document 70 Filed 10/23/20 Page 17 of 18 Pageid#: 852




  review process among health care providers in furtherance of the overall goal of improvement of

  the health care system. If peer review information were not confidential, there would be little

  incentive to participate in the process.” HCA Health Servs. of Virginia, Inc. v. Levin, 260 Va. 215,

  220–21, 530 S.E.2d 417, 420 (2000).

           Despite the fact the policy underlying § 8.01-581.17 is obvious and oft-repeated by

  Virginia Courts, Plaintiff seeks to turn the statute on its head, undercutting health care-providers’

  ability to have open discussions about the best way to treat patients and the deliberative process §

  8.01-581.17 seeks to promote. Centra organized a PEC Group to glean the best way to treat those

  experiencing psychiatric emergencies and to put into action a facility that could care such patients.

  The discussions, correspondence and other decisions that went into decisions about the facility go

  to the heart of § 8.01-581.17 and the disclosure of such materials will undoubtedly limit the

  medical communities’ ability to have frank discussions about important and difficult issues.

  Unlike other cases in which the Court engaged in a broad reading to protect the policy underlying

  § 8.01-581.17, the materials at issue before this court go to the very heart of the statute. Allowing

  Plaintiffs to access and weaponize the deliberative process that gave rise to the PEC will

  undoubtedly have a chilling effect on the extent of communication and correspondence among

  healthcare professionals tasked with developing new and innovative medical facilities across

  Virginia.

                                           CONCLUSION

           For the foregoing reasons, Centra respectfully requests that the Court recognize the PEC

  Group privilege under Virginia Code § 8.01-581.17 and find that the statutory privilege applies to

  the PEC Group and all proceedings, minutes, records and reports of the PEC Group, together with

  all communications, both oral and written, originating in or provided to the PEC Group.



  {2772300-1, 106642-00064-01}                     17
Case 6:19-cv-00055-NKM-RSB Document 70 Filed 10/23/20 Page 18 of 18 Pageid#: 853




  Dated: October 23, 2020                      Respectfully Submitted,

                                               CENTRA HEALTH, INC


                                               By: /s/ Joshua F. P. Long.
                                                       Of Counsel

  Elizabeth Guilbert Perrow, Esq. (VSB No. 42820)
  Daniel T. Sarrell, Esq. (VSB No. 77707)
  Joshua F. P. Long, Esq. (VSB No. 65684)
  Joshua R. Treece, Esq. (VSB No. 79149)
  J. Walton Milam III, Esq. (VSB No. 89406)
  WOODS ROGERS PLC
  P. O. Box 14125
  Roanoke, VA 24038-4125
  Phone: (540) 983-7600
  Fax: (540) 983-7711
  eperrow@woodsrogers.com
  dsarrell@woodsrogers.com
  jlong@woodsrogers.com
  jtreece@woodsrogers.com
  wmilam@woodsrogers.com

           Counsel for Defendant Centra Health, Inc.

                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 23rd day of October, 2020, a true and accurate
  copy of the foregoing was electronically filed with the Clerk of Court using the CM/ECF system
  which will send notice to all counsel of record:

                                            /s/ Joshua F. P. Long




  {2772300-1, 106642-00064-01}                    18
